Case 20-64237-lrc        Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                                  Document      Page 1 of 36




                       LINITED STATES BANKRUPTCY COI'RT
                         NORTI{E,RN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In Re:                                           )     Chapter 7
                                                 )
TI{E CAK HAG CAKE AND DESSERT                    )     Case No. 20-64237-LRC
STUDIO,                                          )
                                                 )

                                                 )
BEL ENSO, LLC,                                   )
                                                 )
                        Movant,                  )     CONTESTED MATTER
V                                                )
                                                 )
THE CAK HAG CAKE AND DESSERT                     )
STUDIO                                           )
                                                 )
                        Respondent.              )

                 MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW Bel Enso, LLC ("Landlord"), creditor in the above-styled

proceeding, and files this motion seeking entry of an Order providing it relief from

the automatic stay of 11 U.S.C. $ 362(a) in order to proceed with its dispossessory

action, obtain   a   writ ofpossession and conduct an eviction at 880 Glenwood Avenue,

SE, Suite E, Atlanta, Georgia 30316 (the "Premises"). In support of this Motion,

Landlord shows the Court as follows:
Case 20-64237-lrc     Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52    Desc Main
                               Document      Page 2 of 36




I.    Background

                                          1




      On or about October 12,2016, Landlord rented the Premises to the Debtor

pursuant to a Lease Agreement (the "Lease"). A true and correct copy of the Lease

is attached hereto as Exhibit A.

                                          2

      Prior to the Petition Date, Debtor failed to pay the monthly rent and other

charges due under the Lease. On February 20,2020, Landlord f,rled a dispossessory

proceeding in the Magistrate Court of Fulton County, Case No. 20-ED-158433

seeking past due rent of $10,206.81 and possession of the Premises

                                          J


      On February 26,2020, Landlord's counsel sent the Debtor a letter terminating

the Lease. True and correct copies of the letter and the delivery receipts are attached

hereto as Exhibit B

                                          4

      Debtor file the instant bankruptcy case on March 9,2020. The filing of the

bankruptcy case stayed the dispossessory action.




                                           2
Case 20-64237-lrc        Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52    Desc Main
                                  Document      Page 3 of 36




                                              5


           Debtor filed the petitionpro se and the U.S. Trustee has moved to dismiss the

case.



il.        Argument and Citations ofAuthority

           The Court must grantrelief from the stay of $ 362(a) "for cause, including the

lack of adequate protection of an interest in the property of such party in interest."

1   1   U.S.C. $ 362(dX1). In the instant case, cause exists for relief from stay because

the Landlord is not adequately protected. Landlord terminated the Lease pre-

petition. Accordingly, the Debtor cannot assume the Lease in the Chapter 11 case.

The Debtor is also continuing to use the Premises without paying rent for         it. The
Landlord is denied the ability to collect rent and realize the benefits of ownership of

the Premises.

           Landlord's administrative claim for the rent accruing post petition is not

adequate protection. The Debtor has paid a total       of $800.00 in rent in the past five

(5) months. Debtor has not demonstrated any ability to pay for the post-petition use

of the Premises.


ilI.       Conclusion

           Because the Landlord lacks adequate protection       for Debtor's use of   the



                                              .l
                                              J
Case 20-64237-lrc     Doc 10    Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                                Document      Page 4 of 36




Premises, the Court should grant the Landlord stay relief in order to proceed with its

dispossessory proceeding, obtain a writ of possession for the Premises and conduct

an eviction at the Premises

       WHEREFORE, Landlord moves for and order granting relief from stay to

proceed with the pending dispossessory proceeding, obtain a writ of possession for

the Premises and conduct an eviction at the Premises and for such other and fuither

relief as is just and proper.

       This 12th day of March, 2020

                                         /s/ J. Carole Thompson Hord
                                         J. CanoIE THoMPSoN HoRD
                                         GBoncn Ban No. 291473

                                         Attorney   for Movant
ScHnEBnER, WHEELER & Frmr,         LLP
1100 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309 -45 | 6
Telephone: (404) 681-3450
Email: chord@swfllp.com




                                           4
Case 20-64237-lrc   Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                             Document      Page 5 of 36




                                     EXHIBIT A
Case 20-64237-lrc   Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                             Document      Page 6 of 36




                               LEASE AGREEMENT

                                     Between

                                 BEL ENSO, LLC

                                   As Landlord

                                      AI\ü)

                    CAKE HAG CAKE AI\D DESSERT STUDIO, LLC

                                    As Tenant




           THIS LEASE DODS NOT BECOME ET'FECTIVE TTNTIL EXECUTED
                AND DELTVERED BY BOTII LANDLORD AND TDNANT
Case 20-64237-lrc             Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52      Desc Main
                                       Document      Page 7 of 36


                                          TABLE OF COI{TENTS


         ARTICLE/SECTION                           TITLE


         ARTICLE         I                DEFII\IITIONS ÄND FUNDAMENTAL PROVISIONS

         Se¡tion 1.1                      .Landlord.and Tenant Addresses
         Section   1.2                    CommonAreas
         Section   1.3                    Lease Ternr
         Section   1.4                    MinimumRent
         Section   1.5                    Permitted Use
         Section   1.6                    Perrritted TradeName
         Section   1.7                    Premises
         Section   1.8                    Prepaid Minimum Rent
         Section   1.9                    Rental Commencement Date
         Section   1.10                   Security Deposit



         ARTICLE         II               DEMISE OF PREIVÍISES

         Section 2.1                      Lease
         Section 2.2                      Acceptance of Premises by Tenant
         Section 2.3                      Surrender ofPremises



         ARTICLEm                         RENTANDOIImRCHARGES

         Section   3.1                    MinimumRent
         Section   3.2                    urilities
         Section   3.3                    Security Deposit
         Section   3.4                    Rent


         ARTICLE         IV               PERMItrED USE

         Section   4.1                    Use
         Section   4.2                    Conbol by Landlord
         Section   4.3                    Haza¡dous Substanoes
         Section   4.4                    Tar<cs



         ARTTCLEV j,,                     âLTERATIqN.RAPNBANDMâI|{TENANCE
         Section 5.1                      Alterations by Tenant
         Seotion 5.2                      Repairs by Tenant
         Section 5.3                      Liens
         Section 5.4                      Signs


         ARTICLE         VI               CASUALTYA}ID CONDEMNATION

         Section 6.1                      Casualty
         Section 6.2                      Condemnation


         ARTICLE         VII              INSI]RANCE AND II\DEMMFICATION

         Section 7.1                      lnsurance
         Section 7.2                      Indemnification and Release
Case 20-64237-lrc          Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52       Desc Main
                                    Document      Page 8 of 36


        ARTICLE       VIII             DEFATILT AI\D REMEDIDS

        Section 8.1                    Events of Default
        Section 8.2                    Remedies upon Default
        Section 8.3                    General


        ARTICLE,IX                     ASSIGI\IMENT AI\ID ST]BLETTING

        Section 9.1                    Assignment and Subletting



        4,BTICLE      X                ATTORNMENT AND SUBORD.${ATTON

         Section l0.l                  Attomment
         Section 10.2                  Subordination


         ARTICLE)O                     MISCELLAI{EOUS

         Section  ll.l                 Attomey's Fees
         Section I 1.2                 Late Charges
         Section ll.3                  Accord and Satisfaction
         Section 11.4                  Time of Essence
         Section I 1.5                 Holding Over
         Section I 1.6                 Severability
         Section I 1.7                 Brokers
         Section I1.8                  Waiver
         Section I 1.9                 Riehtof Entry
         Sectión  ll.l0                Successors and Assigns
         Section I 1.1 I               Headings, Captìons anil References
         Section I 1.12                Survival of Obligations
         Section 11.13                 Landlord and Tenant Relationship
         Section 11.14                 Notices
         Section I l.l5                Representations
         Section ll.16                 Landlord's Liability
         Section I l.l7                Jurisdiction
         Section I 1.18                Estoppel Certificates
         Section  ll.l9                Entire Agreement
         Section I1.20                 Exhibits and Addenda
         Seotion 11.21                 Sustainable Community
         Section 11.22                 Force Majeure
         Section.11.23                 Seourity
         Section 11.24                 Guaranty
         Section I 1.25                Project Amenities
         Section I 1.26                Early Occupancy
         Section I 1.27                Temporary Parking


         Ð(IIIBITA                     Site Plan
         Ðç{IBITB                      Rules and Regulations
         E)C{IBIT C                    Tenant's \ly'ork
         Ð(IIIBITD                     Guaranty - Katie and Sheila Sweeney
         ÐGIIBITE                      Guaranty - Mark Sayeg




                                                      2
                                                                            ^%.$
Case 20-64237-lrc            Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                              Desc Main
                                         Document      Page 9 of 36


                                                LEASEAGREEMENT


         THIS LEASE AGREEMENT (the "Lease") is made and entered into this           a^v ot         I Àlh
             f¡t    J¿ht  .2016, between BEL    ENSO'  LLC,    a Delaware limited liabilþ
         @                               cAKE HAc CAKE A¡ID DESSERT sTuDIo, LLC,                       a Georgia
         limited   liabilþ   company ("Tenant').

                                                    WITNESSETH:

         FOR GOOD AI.ID VALUABLE CONSIDERATION, the receipt, adequaoy and sufficieocy of
         which is hereby acknowledged, Landlord and Tenan! inùending to be legally bound" hereby
         agree as follows:

                                                       ARTICLEI

                                 DEFINITIONS AND FUNDAMENTAL PROYIS-I9NS

         1.1       Addresses:

         Landlot4                                                 Tenant
         Bel Enso, LLC                                            Cake Hag Cake and Dessert Studio, LLC
         c/o Eaton Vance Management                               1525 Tenell Mill Place SE, Unit H
         2Intemational Place                                      Ma¡iettå, GA 30067
         Boston, Massachusetts 02 I 1 0
         Attention: REIG, Di¡ector of Asset
         Management

         1.2 Common Areas: Those ateas, facilities, utilities, improvements, equipment and
         installations, in the Project which are from time to time designated by Landlord for the
         ngnexclusive use or benefit of Landlord and tenants of the Project, their employees' agents,
         customers, licensees, guests and invitees.

         1.3 Lease Temr: The Tenant shall have and hold the Premises for a¡r initial temr of five (5)
         years and two (2) months (the "Initial Term') beginning on November l' 2016 (the
         "Commencement Date') and ending on December 31,2021, ("Expiration Date") unless sooner
         terminated as hereinafter provided.

         1,4       Minimum Reqt

                             Period                 Montbþ Rent                    Rent per square foot
                     lllut6 - l2l3tll6                   $0.00                                 $0.00
                      Ul/16 - to/31/l?                 $2.r31.50                           s29.00
                     tvt/17 - l0/31/18                 s2.195.45                           s29.Vt
                     nlvts-t0ß,/19                     s2.261.3t                           s30.77
                     rvvrg - t0ßu20                    s2.329.15                           $3r.ó9
                     tutnÙ-rcßil2|                     s2.399.02                           s32.Ø
                    tvltt2t -r2ßu2l                    g2!7o.9                             $33.62


         1.5 PeÍnitted Use: Tenant shall use the Premises solely for the following permitted use and
         for no other purpose whatsoever: retail bakery specializing in custom cakes, pies and selling cakes by
         the slice, pies by the slice, bars and brownies and brealdast on Saturday mornings.

         1.6       Permitted Trade Name: The Cake Hag

         1.7    Premises: Approximately 882 rentable square feet located at 880 Glenwood Avenue,
         Suite E, Atlante Fulton County, Georgia 30318 (the "Premises') as mor€ particularly described
         on Exhibit "A" attached hereto which is located in and a part of the Enso apartuent project (the
         "Project").

         1.8'   Prepaid Minimum Rent: Tenant shall pay Landlord S2,131.50 upon the execution of the
         Lease to be a¡rgþed to the montbly MinimumRent first.due a¡d R+yßblqby fe¡ant hereunder..


                                                              3
Case 20-64237-lrc          Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                               Desc Main
                                       Document     Page 10 of 36


        1.9     Rental Commencement Date: November         l'2016

         l.l0   Security   Deoosit   S2,47O.gg rßbe paid upon Tenant's execution of the Lease.

                                                   ARTICLEN
                                             DENIISE OF PREMISES

        2.1    Lease: Landlord hereþ leases and demises to Tenant the           Premises together wittr the
        non *"luriv" right to use the Common Areas subject to the Rules         and Regulations, and other
        provisions of this Lease.

        2.2    Acceotance of Premises by Tenant: Tenant agrees to accept the Premises in an "AS'IS,
        WHERB.IS' c¡nAtiòn us ændered by Landlord. Tenant agrees that no representations with
        respect to the conditions of the Premises and no promises to decorate, alter, repair or improve,
        the Premises have been made by Landlord, except that the TIVAC system' plumbing and electric
        (outlets and fixnres) arè in good working order as of November 1,2016.

         Promptly upon the tender of possession of the Premises by Landlord to Tenant, Tenant shall
         commence and thereafter diligently pursue to completion all of Tenant's work in the Premises in
         striot accordance with plans and specifications approved by Landlord. Tenant agrees to submit
         to Landlord within thfuty (30) days afrer the date ofthis Lease, plans and specifications in such
                                                                                                       *C"
         detail as Landlord may reasonably request covering Tenant's work as specified in Exhibit
         and any other work which Tenant proposes to do in the Premises ("Tenant Work"). Such plans
         and specifications will comply u,ith all requirements set forth in Exhibit'C". Tenant shall not
         cornmence Tenant Work in the Premises until Landlord has approved such plans and
         specifications in writing, or until Landlord has otherwise approved commencement of Tenant?s
         worþ which approval shall not be unreasonably withheld or delayed.

         2.3    Surrender of hemises: At the expiratior¡ or earlier t€rminatiort of the Lease Term,
         Tenant sb¡ll sunender the P¡emises to Landlord in a good and broom-clean conditior¡ reasonable
         wear and tear excepted. Tenar¡t shall promptþ repair any damage to the Premises caused by the
         removal of any furniture, trade fixtures or other property p€rmitt€d to be removed by Tenant
         from the Premises.


                                                   ARTICLE      III
                                         RENT AI\D OTIIER CHARGES

         3.1    Minimum Rent: Except for the Prepaid Minimum Rent paid by Tenant hereunder,
         Tenant hereby çovenants to pay Minimum Reng in advance, on a monthly basis on the fust day
         of each calendar month druing the Lease Term without demand, deduction' or setoffwhatsoever,
         it being specifically agreed and understood tbat the covenants of Tenant to pay Minimum Rent
         and all other Rent set forth in this Lease, are s€parate and distinct covenants ofthe Tenant not
         contingent upon the performance of any other terms or conditions of this Lease. Minimum Rent
         for any partial catendar month during the Lease Term shall be prorated on a per diem basis.

         3.2 Utilities: Tenant shall promptly pay all charges for utilities and other services furnished
         to the Premises whether by Landlord or the applicable utility company. Landlord shall not be
         liable for any inùemrptions or curt¿ilment in utility services u¡hether for alteration, rePair' or
         improvemen! ofthe Premises or the Projecq or otherrrise.

         Tenant shall conüact for, in its own rxtrne, and shall pay before delinquency, for all utility
         services rendered or fumished to the hemises, including heat, air conditioning, chilled water,
         domestic water, gas, electricity, fire protection, sewer l€ntal, sewage üeatnent facilities and the
         like, together with all taxes levied or other charges on such utilities. Iflandlord shall supply any
         such services, or if any such services are required to be paíd for by Landlord under a master
         meter, Tenant shall purchase sa¡ne from Landlord at charges not in excess ofthe charges Tenant
         would have paid to any public utility corporation or govemmental agency in the area supplying
         the sarne or similar service. If required to supply any such services, Landlord, at its sole option,
         may elect the companies which will p¡ovide such services to the Premises. Any such charges for
         service supplied by Landlord shall be deemed Additional Rent and shall be due and payable
         within ten (10) days añer billings therefor are rendered to Tenant. In no event shall Landlord be
         liable,foa,the.qruJi6¡ q¡¡aa¡ity,"faih.€.oni¡te¡n$io¡"of.s¡¡ch-serv¿cô.ts"tÅe'P¡emi¡ea,..Íb¡¡ati,s..'

                                                           4                       ,Æà_ñ_
Case 20-64237-lrc         Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                               Desc Main
                                      Document     Page 11 of 36


         obligations for the payment of charges due during the ten¡ of this Lease pursuant to this A¡ticle
         shall survive the expiration or termination ofthis Lease.

         Tenant shall be responsible for disposal of Tenant's own garbage, but may use the Project's
         garbage and recycling receptacles at no additional cbarge to Tenant. Notwitbstanding the
         foregoing, in the event that Tenant's use ofthe Premises results in increased charges to Landlord
         for garbage collection or other sanitary services, Tenant shall reimbu¡se Landlord for such
         increased charges within ten (10) days after demand therefor.

         3.3    SEcr¡ritv Deposit: Tenant has concunently with the execution of this Lease deposited
         with Landlord the Security Deposit which shall serve as security for the frrll performance of
         €very term and provision ofthe Lease by Tenant. Landlord may apply all or any part ofthe
         Security Deposit to cure any default by Tenant hereunder, and Tenant shall promptly resûore to
         the Security Deposit all amounts so applied upon invoice. If Tenant shall fully perform each
         term and provision of this Lease, any portion of the Security Deposit which has not been
         appropriated by Landlord in accordance with the provisions hereof shall be retumed to Tenant,
         without interest within thirty (30) days after the expiration of the Lease Term.

         3.4 Renû As used herei¡r, the term "Rent" shall include Minimum               Rent and all other
         additional oharges or suns payable to Landlord hereunder.        All   Rent shall be paid without
         deman{ deduction or setoff whatsoever.


                                                    ARTICLEI.V
                                             PERMITTEDUSAGE

         4.1   Use: Tenant c,ovenants to op€n for business within 90 days of the Commencement
         Date and to operate throughout the entire Term for the Permitted Use. Tenant agrees not ûo
         abandon or vacate the Premises during the Term. Tenant shall use, occupy and operate in the
         whole of the Premises solely for the Permitted Use and for no other purpose whatsoever. Tenant
         covenants to continuously operate upon the whole of the Premises solely utilizing the Pemitted
         Trade Namc. Tenant shall only operate its business in a first class manner consistent with the
         area of the Projeot. Tenant shall be permitted to be opon no earlier than 7:00 a.m. and close no
         later than 9:00 p.m. Monday through Sunday.

         Subject to applicable laws and codes, Tenant shall be per¡nitted to place one small table and 2
         cbairs in the side walk in front of the Premises so as not to interfere with pedestian traffrc
         including wheelchair access. Tenant shall keep the table and chairs in good condition. City
         may remove or not allow the table and chairs as it is a City Easement location and Landlord has
         no requirement to provide as an option   if th¿t is the   cæe.

         Tenant shall not, without Landlord's prior written consent, keep anything within the Premises, or
         use tle Premises for any purpose whish increas€s the insurance premium cost or invalidates any
         insruance policy canied on the Premises or the Project, and Tenant shall pay as Rent the amount
         ofany such incrcase promptly upon demand by Landlord. Tenant shall observe faithfrtlly and
         comply sbictly with all rules and regulations which landlord may tom time to time adopt for the
         safety, operation, care and cleanliness, ofthe Project or the preservation ofgood order therein
         (the "Rules and Regulations'). Landlord shall not be liable to Tcnant for any violation ofthe
         Rules and Regulations, or for the breach ofany covenant or condition in any lease, by any other
         tenant in the Projeot. Tenant shall not use the Common Areas (including sidewalks) for any
         purpos€ without Landlord's prior unitten corsent.

         Tenant's operations shall not calrse any nuisance to the residents and/or other tenants at thc
         Projec! including but not limited to any nuisaoce arising from noise, smells or refuse ûom the
         Premises. Tenant shall enswe that no noxious odors or vibrations emanate from the Premises.
         Customary smells from baking are not considered noxious odors. Odors associated wifh the
         regular evacuation of the grease trap for the Premises that last no more than tbirty (30) minutes
         are also permissible.

         The Prcmises may not be used or operated in whole or in part, for any of the following: (1) the
         operation of a so-called "head shop" or other business devoted to the sale of articles or
         merchandise nonnally used or associated with illegal or unlawful activities such as, but not
         timitsd t&"tbe.rde,ot'parapbemalia..r¡¡ed,ir¡"connection.nÉth 'marijuam'on.co¡trolled"drugloû.,
         substances, (2) a gun shop, shooting gallery or firearrns range, (3) a so'called message       or
                                                            5
Case 20-64237-lrc          Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                                   Desc Main
                                       Document     Page 12 of 36


        any business which sells, rents or permits the viewing of so-called "adult' or. pomographic
         máærials such as, but not limited to, adult magazines, books, movies, photographs, sexual aids,
         sexual articles and sex paraphemali4 (4) for the sale or distribution of any flammable liquids'
         gases or other Hazardous Materials as defined undor this Insûument, (5) an off-track betting
         farlor or arcade, (6) a liquor store or other business whose primary businrss is the sale of
         alcoholic bevorages for off-siæ consumption, (7) a burlesque or strip club, or (8) any other illegal
         activþ.

         Tenant shall be responsible for obtaining all permits and licenses necessary for the operation of
         its business within the Premises, inoluding but not limited to businesses licenses. Tenant shall
         provide Landlord with copies of alt applicable permits and licenses on an annual basis.

         4,2    Control.by Landlord: Landlord shall have the dght at all times, in its sole discretion" to
         ohange the size, locatior¡ elevation" nature or use of any portion or all of the Common Areas, the
         Projecq or any part thereoi as Landlord may from time to time determine, including the right to
         change the size thereof, to erect builrlings thereon, to sell or lease part or pafs thereof, to change
         the location and size ofthe landscaping and buildings, and to make additions to, subtactions
         from, or rearrangements of, said buildings.

         4.3     Hazardous Substances: Tenant shall not generate, stor€, feat, dispose of, install or
         otherwise use any hazardous subsùances orL in, under, or in any way related to, the Premises or
         any other portion of the Prqiecg or car¡se or pemrit any such generation, sûorage, teatnent,
         disposal, installation or other use with r€spect thereto. Tenant shall fully indemni& and hold
         Landlord harmless ûom any liability, damage, cost or expense that Landlord might otherwise
         suffer fiom Tenant's failure to firlly comply with the terms and provisions of this Section.
         "Hazardous Substances" means and includes any of the substances, materials, elements, or
         compounds, that are cont¿ined in the list of hazardous substances adopted by the United States
         Congress or the EPA or any substances, materials, elements or compounds affecæd by any other
         fedsral, state or lOcal statute, law, ordinance, code, rule, regUlatior¡ order or decttc, now of at
         any time hereafter in effecq regulating, relating to, or imposing liabiltty or standa¡ds of conduct
         cancerning, any hazardous, toxic, dangerous, reshicted or otherwise regulated waste, substance
         or material.

         4.4     Taxes. Tenant shall pay any and all taxes (including          assessments and license fees)
         assessed or imposed upon Tenant's fixtures, fi.¡miture, applianc€s and personal property located
         in the Premises or otherwise levied against Ten¡nt's business operations, including but not
         limited to sales taxes. Landlord shall pay all propeay taxes levied against the Project.

                                                     ARTICLE V
                                ALTERATION. REPAIR A¡ID MAINTENA¡ICE

         5.1      Alterations by Tenant Tenant shall not make any alterations (including, but not limited
         to, alterations to the exterior, the storefront signs and/or utility lines or systems within or serving
         the Premises), nor secu¡e any fixture or apparatus, to the hemises without Landlord's prior
         written approval, and Tenant shall promptly remove upon order ûom Landlor4 any decoration
         or alteration made or installed upon the Premises. All alterations, fixtul€s, betterments and
         improvements, made to or installed upon the Premises, shall remain upon the PrEmises and shall
         become Landlord's property upon the expiration or earlier tsrmination of this Lease, unless
         Landlord shall require Tenant to restore the Premises to its original condition, excæpt that Tenant
         shall, if not in default, be permitted to remove its hade-fixtt¡res from the Premises prior to the
         expiration or sooner termination ofthe Lease, provided Tenant repairs any damage caused by the
         removal.

         5,2     Repai¡s   b)Llenant   Tenant shall keep by routine maintenance, repair and replacement at
         its sole cost and expense, tle interior of the Premises, together with the stor€front and all doors
         and windows of the Premises, and all elecüical, plumbing, heating, ventilating, air conditioning,
         sprinkler systems and any other mechanical installations serving the Premises or located therei¡l
         whether or not in or under the floor slab or on the roof of the Premises, in good condition and
         working order. Tenant agrees to employ a suitable conüactor approved by Landlord to perform
         Tenant's obligations for maintenance of the heating, cooling and ventilating units of the
         Premises, including at least semi-annu¿l inspections and cleaning of the system together with
         such servicing as each such inspection shall disclose, or as sball otherwise be reasonably
         required.,b¡r- I'anrlbr4." .To¡¡¡t,,rhall. provide."l¡n¡¡¡ord "¡¡¡¡þ ¡*.oep]",of",its,eo¡t¡¡ct".fon"tbo-
         maintenance of the heating, cooling and ventilation system. In the event Tenant fails to
                                                            6
Case 20-64237-lrc        Doc 10        Filed 03/12/20 Entered 03/12/20 14:18:52                                Desc Main
                                       Document     Page 13 of 36


         its maintenanc€, repair, or replacement obligations as provided herein" Landlord may, at its
         optior¡ perfomr such remedial action on behalfofTenant, and Tenant agrees to pay to Landlord
         as e¿¿itionA Rent, the cost thereof plus fifreen percent (157o) overhead promptly upon demand
         by Landlord.

         5.3     Liens: Tenant hereby indemnifies Landlord against and shall keep the Premises and the
         Project free frorn, liens for any work performed, material fumished or obligations incurred by or
         on behalfofTenant and shall discharge or bond any lien filed within ten (10) days after filing.

         5.4 Sigrs: Tenant shall submit to Landlord three (3) copies of sigrrage drawings for approval
         prior to fabrication and installation. These drawings are required tbirty (30) days following
         execution ofthe lease. Landlord shall not umeasonably witbhold or delay its approval of the
         sigrrage. Tenant shall be responsible for all permits, related fees or penalties applicable to the
         sign insøllation.

         Tenant shall not place or suffer to be placed and maintained on the exterior of the Premises any
         sigr¡ awning, advertising matt€r or other thing of any kind, and will not place or maintain any
         decorating, lettering or advertising matter on the glass of any window or door of the Premises
         without first obtaining Landlord's written approval thereof.

                                                   ARTICI,E VI
                                     CASUALTY AND CONDEMNATION

         6.1     Casualty: Landlord shall have the right, upon thirty (30) days prior written notice to
         Tenanl to terminate this Leasc in the event (i) the Premises is damaged by fire or other casualty
         to the extent ofmore than ten p€rcent (107o) ofthe replacement cost thercof, (ii) the Project is
         damaged by fire or other casualty to the extent of ten percent (107o) or more of the replacement
         cost thereof, or (iii) any damage to the Premises cannot, in Landlord's sole discretion, be
         repaired within ninety (90) days of the date of such damage. If Landlo¡d should elett to repair or
         rebuild the Premises because ofany damage or destruction, Tenant shall replace all work and
         improvements originally insølled or performed by Tenant at Tenant's expense.

         6.2      Condemnation: If the whole of the Premises, or so much thereof as to render the balance
         unusable by Tenant, shall be taken under power of eminent domain, or otherwise hansferred in
         lieu thereof, or ífany part ofthe Project is taken and its continued operation is not in Landlord's
         sole opiniorl economical, this Leaso shall auûomatically terminate as of the date possession is
         taken by the condemning authority. No award for any total or partial taking shall be apportioned,
         and Tenant hereby unconditionally assigns to Landlord any award which may be made in such
         taking or condemnation. In the event of a partial taking which does not result in the termination
         of their Lease, Minimum Rent shall be apportioned according to the part of the             Premises
         remaining usable by Tenant.

                                                   ARTICLEYII
                                   INSTIRANCE AND INDEMMNCATION

         7,1      Insprance: Tenant shall maintain at its sole expense, commencing upon the date Tenant
         takes possession of the Premises and continuing throughout the Lease Term and the Option Term
         (if applicable), commercial liability insurance covering the Premises in a combined single limit
         amount of not less than $1,000,000.00, naming Landlord, Landlord's Property Manager and any
         mortgagee(s) ofthe Project as additional insureds thereunder. Tenant shall also keep in force, at
         its sole expens€, fire and extended coverage insu¡ance for the fi¡ll replacement value ofTenant's
         improvements and Tenant's prcpef,I, including, but not limited to, inventory, trade fixtures,
         fumishings, and other personal property, naming Landlord and any mortagagee(s) of the Project
         as additional insureds thereunder. The fire and extended coveft¡ge insurance maintained by
         Tenant shall be written so as to provide that the insurer waives a[ right ofrecovery by way of
         subrogation against Landlord in connection with any loss or damage covered by the policy
         (Tenant for itself, its successors and assigns, by virtue of any casualty to the Premises or the
         Project). In additioû Tenaut shall keep in force workman's compensation or simila¡ ¡o*-." to
         the extent required by law. Tenant shall deliver said insurance policies or certificates thereofto
         Landlord within ten (10) days of the commencement of the Lease Term; Landlord having the
         right, at its sole discretion, to approve the insurance carrier utilized by Tenant in connection with
         the Premises. Should Tenant fail to affect the insurance called for herein, Landlord may, at its
         solp
         pay
                                                          7
Case 20-64237-lrc         Doc 10       Filed 03/12/20 Entered 03/12/20 14:18:52                             Desc Main
                                       Document     Page 14 of 36


         Ren! immediately upon demand. Each insurer under the policies required hereunder shall agree
         by endorsement on the policy, or by independent instrument furnished to Landlord, that it will
         give Landlord at least fifteen (15) days prior written notice before any policy or policies
         affecting the Premises shall be altered or canceled.

         7.2, Indemnification and Release: Tenant hereby agrees to indemnifi and hold Landlord,
         Landlorã1 Property Manager and any mortgagee(s) of lendcr holding a deed to secure dçbt on
         the Project, harmless from any and all claims, darnages, liabilities or expenses arising out ofany
         of the ibllowing: (a) Tenant's use of the Premises or the Project, (b) any and all claims arising
         ûom any breach or default in the performance ofany obligation ofTenant (c) any act omission
         or negligence ofTenan! its cusûomers, agents, employees, invitees or contactors. Tenant further
         releases Landlord from liability for any damage to persons or to Tenant's fixtur€s, equipment,
         inventory or personal propcfy within the Premises or Project, sustained by Tenant or any other
         person claiming by, through, or under, Tenant due to the condition of the Premises, the Projecg
         òr any part thereof, or any appuft€nances tlrereto, becoming out of repair, or due to the
         happening of any incident. This release includes wilhout limitation" any damage to Tenant's
         fixhues, propefly, inventory or equipment caused by water, snou/, windstorm, tomado, gas,
         stearn, electical wiring, sprinkler system, plumbing, heating and air-conditioning apparatus, and
         from any acts or omissions ofco-tenants or otler occupaûts ofthe Project. It is intended and
         agfeed tbat Landlord shall not be liable for any darnage to or loss of Tenant's personal property,
         inventory, fixhues or improvements, from any car¡se whâtsoev€r, and Tenant shall maintain and
         Iook to property i¡ilrura¡rce required to be obtained by Tenant for protection against loss due to
         damage to Tenant's prop€rty.

                                                   âRIICLEvql
                                             pE44uLT ANp REMEpIES

         8.1 Events of Default It shall be an event of default if Tenant (i) fails ûo pay all or any
         portion ofany sum due ûom Tena¡t hereunder orpr¡rsuant to any exhibit hereto within fïve (5)
         days following the due date; (ii) fails to cease all conduct prohibited hereþ immediately upon
         receip of r¡¡ritten notice from Landlord; (iü) fails to take actions in acpordance with the
         provisions of written notice from Landlord to remedy Tenant's faih¡re to perform any of the
         tenns, covenants and conditions ofthis Lease; (iv) fails to conduct business in the Premises as
         herein required; (v) commis an act in violation of this Lease whish Landlord has previously
         notified Tenant to ceåse more than oncc in any Lease year; (vi) becomes banlrup! insolvent or
         files any debtor proceeding, takes or has taken against Tenant any petition ofbankruptcy; takes
         action or has action taken against Tenant for the appoinfuent of a receiver for all or a portion of
         Tenant's assets, files a petition for a corporate reorganization; makes an assignment for the
         benefit ofcreditors, or ifin any other manner Tenant's intorest hereunder shall pass to another by
         operation of law (any or all of the occur¡ences in the subsection being deemed a default on
         account of banlcruptcy for the purposes hereof and such default on account of bankruptcy shall
         apply to and include any guarantor of this Lease); (vii) commits wastÊ to the Premises; or (viii) is
         otherwise in breach of Tenant's obligations hereunder and shall not have cured such default
         within twenty (20) days following lritten notice ûom Landlord.

         8,2     Remedies uBon     Default Upon an event of default, Landtord may, ît its option and
         without fi¡rther notice to Tenant

                 (a)   Terrninate this Lease,   in which event Tenant shall      immediately surrender the
                                               if Tenant fails to do so, Landlord may, without prejudice
                       Premises to Landlord, and
                       to any other remedy which it may have for possession or arrearage in rent enter
                       upon and take possession ofthe Premiscs and expel or remove Tenant and any other
                       person who may be occupying said Premises or any part thereof, by force             if
                       necessary, without being liable for prosecution or any claim of damages therefor.

                 (b)   Enter upon and take possession ofthe Premises and expel or remove Tenant and any
                       other person who may be occupying said Pre¡nises or ariy part thereot by force,     if
                       necessary, without being liable for prosecution of any claim for damages therefor.

                 (c)   Enter upon the Premises, by force if necessary, without being liable for prosecution
                       or any claim ofdamages therefor, and do whatever Tenant is obligated to do under
                       the tem¡s of this Lease, and Tenant agrees to reimburse Landlord on demand for any
                       expens€s, including;"wirùout,¡¡ai¡tion"re¿¡onable.¡¡to¡¡eysL    feeq*,which'I¿ndlord'    .',


                       may incur in thus effecting compliance   witl   Tcnant's obligations under     Lease,

                                                           I
Case 20-64237-lrc         Doc 10       Filed 03/12/20 Entered 03/12/20 14:18:52                              Desc Main
                                       Document     Page 15 of 36


                     and Tenant further agrees that Landlord shall not be liable for any damâges resulting
                     to   Tenant   for such action, whether caused by the negligence of Landlord or
                     otherwise.

         8.3 General: Pursuit by Landlord of any of the foregoing remedies shall not preclude pursuit
         of any other remedy herein provided or any other renedy provided by law or at equity, nor shall
         pursuit by Landlord ofany remedy herein provided oonstitute (a) an election ofremedies thereby
         excluding the later election of an altemate remedy, or (b) waiver of any Rent or other charges
         and assessments payable by Tenant to Landlord hereunder or of any damages accruing to
         Landlord by reason of the violation of any of the terms, covenants, warranties and provisions
         herein contained. No action taken by or on behalf of Landlord shall be constued to be an
         acc€ptanoe of a surrender ofthis Lease. Forbearance by Landlord to declare a default or enforce
         one or mor€ of the remedies herein provided rpon an event of default shall not be deemed or
         cons¡ued to constitut€ a waiver of such default. In determining the amount of loss or damage
         which Landlord may suffer by reason ofdefault by Tenant or the deficiency arising by reasou of
         any reJetting of the Premises by Landlord if the Premises is reJel allowance shall be made for
         the expenses ofrepossession and any repairs or remodeling undertaken by Landlord following
         repossession, together with brokerage fees, if any. Tenant agrees to pay to Landlord all costs and
         expenses incurred by Landlord in the enforcement of this Lease. Tenant shall remain liable for
         all Rent and other charges due under the Lease even after being evicted or vacating the Premises
         until the end of the Lease Term.


                                                   ARTICLED(
                                       ASSIGNMET{T A¡rp SUBLETTING

         9.1   Assignment and $ublettins: Tenant shall not either voluntarily or by operation of law, sell,
         assign, hfpothecate or otherwise fansfer this Lease, or sublet the Premises or any part thereof
         (all of the foregoing collectively refened to as a "Transfer'), without the express prior written
         consent of Landlord. Tenant shall not be released ftouu and shall ¡emain principally and
         prinarily liable for, the fi¡ll and prompt perforrrance of each of the terms and provisions of this
         Lease following any Transfer. The acceptance by Landlord ofRent following any Transfer shall
         not be deemed to be a consent by Landlord to any such Transfer, nor shall such acceptance of
         Rent be deemed a waiver of any right or remedy of Landlord hereu¡der.

                                                    ARTICLE X
                                    ATTORNMNNT AND STTBORDINATION

         l0.l    Attornment. Tenant shall attom and be bound to any oflandlord's successors under all
         the terms, covenants and conditions of this Lease for the balance of the Lease Term, as renewed
         or extended. Tenant shall attom to any lender or holder ofa seçurity deed or deed to secure debt
         and any pwchaser at a foreclosure sale, such attomment to be self-executing and effective upon
         acquisition oftitle to the Project by any purchaser at a foreclosure sale or by any lender or holder
         ofa security deed or deed to secure debt in any manner. Tenant agrees to ex€cute such further
         evidences of attomment as any lender or any purchaser at a foreclosure sale may from time to
         time request. The Lease shall not be t€rminated by foreclosure or any other transfer ofthe Poject
         or Premises. [n the event ofa foreclosure sale ofthe Projecg the lender or any other purchaser at
         such foreclosure sale may, at their optior¡ accept or terminate the Lease. Upon receipt of a
         written request from a lender as a result of Landlord's default under its Mortgage as defined
         herein, Tenant agrees to pay all Rents payable under the Lease to the lender.

          10.2 Subordination. This lease is, and shall be, subordinaûe to the lien of any mortgage,
         security deed, deed of trust, or the lien resulting from any other method of financing or
         refinancing now or hcreafter i¡ force in connection with the Project (collectively, "Mortgages"),
         and to any and all advances to be made irnder such Mortgages, and all renewals, modifications,
         extensions, consolidations, and replacements thereof. The aforesaid provisions shall be self-
         operative, and no ñrther instrument of subordination shall be required to evidence such
         zubordination. Tenant covenants and agrees to execute and deliver, upon demand, such fi¡rther
         instrument or insFuments subordinating this Lease on the foregoing basis to thc lien of any such
         Mortgages as shall be requested by Landlord and any mortgagee(s) ofthe Project, Tenant hereþ
         irevocably appoints Landlord the attorney-in-fact of Tenant to execute and deliver such
         ins&ument or instruments within ten (10) days after written notice.



                                                          9
Case 20-64237-lrc           Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                           Desc Main
                                        Document     Page 16 of 36


                                                    ARTICLE)il
                                                 MISCELLAN$pUS

         11.1 Atûon¡ev's Fees: Tenant shall pay reasonable attorney's fees incuned by Landlord in the
         enforcement of any of the t€¡ms, çovenants, orprovisions of this Lease.

          ll,2 Late Charggs: All Rent not paid when due shall beæ interest at the highest legal rate not
         to exceed eighteen percent (l 87o) per annum calculated from the due date of such Rent. Tenant
         shall, in addition, pay as Additional Rent a fee of $50.00 for processing of late payments.

         ll.3    Accord and Satisfactionì No payment by Tenant or receip by Landlord of a lesser
         amount than the chæges herein stipulated shall be deemed to be other than on account of the
         ea¡liest stipulated oharges, nor shall any endorsement or stat€ment on any check or letter
         accompanying any check or payment be deemed an accord and satisfaction, and Landlord may
         accept such check or payment without prejudice to Landlord's right to recover the balance ofany
         amounts due hereunder or to pursue any other remedy provided herein.

         11.4       Time of Essence: TIME IS OF TIIE ESSENCE OF THIS LEASE.

         I1.5   Holding Ove{: If Tenant holds over at the end of the Lease Term without the written
         consent of Landlor{ Tenant shall be deemed a tenant-at-sufferance and Tenant shall pay to
         Landlord, during each month of suoh holdover period, as liquidated damages, a sum equal to
         double the highost amount ofRent paid by Tenant to Landlord during any month ofthe Lease
         Term; provided, however, ac,ceptance ofRent by Landlord shall not be interpreted as a grant of
         permission for Tenant to continue in possession of the Premises.

         11.6 Severabilitv: In the event any provision of this Lease to any extent shall be deemed
         invalid or unenforceable, the remainder ofthis Lçase shall not be affected thereby, and the Lease
         and the remaining provisions thereof shall be valid and enforceable to the fi¡ll extent pemitted
         by law.

          ll.7 Brokers: Tenant r€presents to Landlord that it was represented by Jonathon O Ken and
         Atlanta Commercial Real Estate Services, Inc. ('Tenant Broker') in connection with this Lease
         Agreement. Tenant indemnifies Landlord against any olaims for brokerage commissions in
         connection with this Lease other than as set forth herein to Tenant Broker. Landlord represents
         that it was represented by Oakhurst Realty Partners, LLC ("Landlonl Broker') in connection
         with this Lease. Landlord indemnifies Tenant against any claims for brokerage commissions in
         connection with this Lease other than as set forth herein to Landlord Broker. Landlord will pay
         Landlord Broker and Tenant Broker pursuant to sepa¡at€ agr€ements.

         I1.8 Waiver: No Waiver by Landlord of any provision of this Lease shall be deemed to be a
         waiver of any other provision hereof or of any subsequent breach by Tenant of the same
         provision. Landlord's consent to, or approval of, any act by Tenant shall not be deemed to render
         unnecessary the obtaining of Landlord's cons€nt to, or approval of, any subsequent act. No
         agreement by Landlord to accept Tenant's zurrender of the Premises shall be valid u¡less in
         uniting from Landlord.

         I1.9    Risht of Entry: Landlord shall have free access to the Premises at all reasonable times to
         inspect the Premises and to make such r€pahs, additions, inrprovements, changes, or alterations,
         to the Premises or the ProjecÇ as Landlord may elect. Landlord may place upon the Premises
         *For Rent" signs ninety (90) days before the expiration ofthis Lease.

         I   l.l0   Successors and Assiens: Except as otherwise provided herein, this Lease shall be binding
         upon and inure       to the benefit of the parties hereto and their     respective heirs, personal
         representatives, oxecutors, successors and assigns,

         ll.ll      Headines. Captions and Refer€nces: The Article and Paragraph captions contained in
         this Lease a¡e for convenience only and do not in any way limit or arplify any tems or
         provisions hereof. The use ofthe tenns *hereof', "hereunder", and "herein" sh¿ll refer to this
         Lease as a whole, except where noted otherwise.

         11.12 Survival of Oblieations: The provisions of this Lease with r€spect ûo any obligation of
         [enant,"including;,.wÍthout,,limitalioor,.aay.i¿dem¡itie¡,oÂ,Tenan¡ ooa¡ainoó"in^,thiõ"I¡ssgÊ¡nd".

                                                           l0
Case 20-64237-lrc        Doc 10       Filed 03/12/20 Entered 03/12/20 14:18:52                              Desc Main
                                      Document     Page 17 of 36


         Tenant's covenant to pay Rent, shall specifically survive the expiration or earlier termination   of
         this Lease.

         11.13 Lgrdlord and Tenant Relationstrip: Nothing herein contained shall be deemed or
         consfued by the parties hereto, nor by any other party, as creating the relationship or principal
         and agent or of parhrership or joint venture between the parties hereto. No estate shall pass from
         Landlord to Tenant, and this Lease shall not be subject to levy or sale.

         I1.14 Notices: Any notice required or permiued to be given hereunder shall be in writing and
         may be given by personal detivery, by any nationally or regionally recognized ovemight delivery
         service iuch as Federal Express, or by U.S. Certified Mail, posøge prepaid, return receipt
         requested. Ifnotice is to be sent to Landlor{ such notice shall be addressed to Landlor4 atthe
         address set forth in Section l.l ofthis Lease. Ifnotice is to be sent to Tenant, such notice shall
         be addressed to Tenant at the address set forth in Section     l.l
                                                                         ofthis Lease, or by posting such
         notice to the Premises. Notices and demands shall be deemed to have been given (i) two days
         after the date of depositing in the U.S. Mail, if sent by Certified Mail' (iÐ upon delivery       if
         personally delivered, (iii) one day following deposit with ovemight delivery service and (Ð
         upon posting, if posted to the Premises.

         ll,l5   Representatio¡s: Tenant acknowledges that neither Landlord nor Landlord's agents,
         empþees, or contactors have made any representations or promises with respect to the
         Premises, the Projec! or this Lease, except as expressly set   folh   herein.

         11.16 Landlord's Liability: In the event ofany alleged default oflandlo¡d, Tenant shall not
         seek to sccr¡re any claim for damages or indemnification by any attachment levy, judgmenl
         gamishment or other security proceedings agaiûst any property of the Landlord other tban
         Landlord's equity in the Project. Landlord as used herei¡, shall include any assigrree or other
         successor ofthe original Landlord or its successors or assigns'

         ll.l7 Jurisdicjlign: The laws of the Statc of Georgia shall govern the interpretatioru validity'
         perfotnance, and enforcement ofthis Lease.

         ll.l8   Estoppql-Çertificates: Within seven (7) days after written request by LandlonC, Tenant
         shall execute, acknowledge, and deliver, to Landlor{ or to such other party as may be designated
         by Landlord, a certificate stating that this Lease is in ñrll force and effect and has not been
         modified supplemented or a¡nended in any way, exce,pt as indicated in such certificaæ; that all
         conditions and agreements hereunder to be per.formed by Landlord have been satisfìed or
         performed except as set forth in said certificate; that Tenant is not in default in the payment of
         Rent ofany ofthe other obligations required ofTenant hereunder; and that Tenant has paid Rent
         as ofthe date set forth in the certificate.

         11.19 Entire Aereement: This Lease constitutes the entire agreement between the parties hereto
         with respect to the zubject matþr hereof and no subsequent ariendment or agreement shall be
         binding upon either party unless it is signed by each party. Tho submission of this Lease shall
         not constitute an offer to Lease by Landlord and this Lease shall not be binding unless and until
         it is signed by Landlord and Tenant.

          11.20 Exhibits and Addenda: All exhibits and addenda attached to this Lease are by this
         reference incorporated into this Lease. Insofar as such exhibits or addenda conflict with any of
         the terms or provisions contained in the text of this Lease, the tenns and provisions of such
         exhibit or addenda shall govem and contol.

         ll.2l Sustainable Communiw. Tenant acknowledges that the Project is an eco-füendly,
         environmentally susteinable development. Tenant agrees to employ and use eco-friendly
         products and sustainable business practices in its business operations to the greatest extent
         possible and practical. Landlord may from time to time request that Tenant modify its business
         practices to conform with sustainable aud eco-friendly standards for the hojecg so long as zuch
         r€quests do not impose a financial or operational hardship or undue burden on Tenant or
         Tenant's employees, customers or clients.

         I1.22 Forse Majeure. Except for Tenant's monetary obligations hereunder, neither party shall
         be held responsible for delays in the performance ofits obligations hereunder when caused by
         s¡¡ikes,.loekodry,.labor dirpnûes¡- ecæ oÊft{,',in*Èliqta ûo"o'btâ¡ß'hbop'c'mterri¡}c.sr"æænet¡h"
         substituæs therefor, govemmental reshictions, governmental regulations, governmental gontols,
                                                         il                              htffi<Þ*tll\h-
Case 20-64237-lrc          Doc 10     Filed 03/12/20 Entered 03/12/20 14:18:52                           Desc Main
                                      Document     Page 18 of 36


         delay in issuance of permits, enemy or hostile govemmental action, civil commotio¡L fi¡e or
         other casualty, and otber causes beyond the reasonable contol ofsuch party ('Force Majeure").

         11.23 Security. Tenant acknowledges and agrees that Landlord is not providing any security
         services with respect to the Premises and that Landlord shall not be liable to Tenant for, and
         Tenant waives any claim against Landlord with respect to, any loss by theft or any other damage
         suffered or incur¡ed by Tenant in connection with any unauthorized entry into the Premises or
         any other breach of security with respect to the Premises.

         I 1.24 Guaranty. This Lease shall be conditioned upon and shall not take placæ unless and until
         the Guaranty attached to this Lease as Exhibit "D" and made a part hereof is executed by Katie
         Sweeney and Sheila "Maggie" Sweeney and the Gusranty attached to this Lease as Exhibit "E"
         and made a part hereof is executed by Mark Sayeg ('Guarantord').

         11.25 Projeot Amenities. Tenant is not allowed to use the Project swimming pool, fitness
         center, game room aûd cyber oafélbusiness lounge or other a¡nenities at the Project reserved for
         the residents as may exist from time to time in Landlord's sole discretion.

         I1.26 Earlv Occuoancy. In the  event Tenant desires to take possession of the Premises before
         November     l,   2016, the Commencement Date and Rent Commencement Daæ will be
         automatically amended to be the date on which the Tenant takes possession. The Term shall also
         be expanded so that the Expiration Date remains the same. Tenant shall beþ paying Rent two
         (2) months after the amended Commencement Date and Rent for that partial month shall be pro-
         rated at the initial montbly rate of $2,131.50 per month.

          11.27 Temoorarv Pa¡kine. In the event parking for customerpicking up wedding cakes on
         Friday and Saturday is problematic for the Tenant, then Tenant may place one professional
         printed temporary sign in a parking space in the first floor of the parkiog garage which reserves
         the space for its wedding cake customers on Friday and Saturday for no more than two (2) hotu
         blocks. Landlord is not responsible for enforcing the temporary parking. Tenant shall r€move
         the temporary sign when it closes for business on Friday and Sahuday.

         IN WITNESS WHEREOF, the parties hereto havc executed this Lease under seal the day and
         year first above written.
                                                     LANDLORD:

                                                     BEL ENSO,LLC


           n'ù/"'(-                                  By,
         Witness
                                                     PrintName:

                                                     Its:    Arltro,z, /       ÇîE.,,/o   -
                                                     Date:     lo-l),-À¿l/é

                                                     TENANT:

                                                     TIIE CAKE HAG,LLC


                                                     By:
         Witness
                                                     PrintName:

                                                     Its: f,'*,r1ø,t
                                                     Date: //t.oh.Jolb




                                                        12
                                                                                 ',"          ñ-
Case 20-64237-lrc             Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                               Desc Main
                                          Document     Page 19 of 36


                                                    E)CIIBIT ..A"

                                                PREMISES SITE PLA¡I
                                                            I
                                                                ¡rcnrtscr


                                                                \urlu I


                                      - ul¿.,
                                                                                                             I
                                                                                                  I
                                                                                                         I
                                                  8(r   ê       '. r.rlÊl tÂR['                          I
                          J
                          z                                                                              I


                                                                                            I
                      t;
                      lÈ
                                A'l
                                                                                                t..


                      l{
                      lu
                                                                                     ¡
                                                 Bru xtNNtoY wAY                   l:t:'-   I




                                                   l¡ptud lltrru plun




                      i                                                       4r                      ..FS.



                                                                                                         þD

               ':         ,
                i..
               ,Y




                                                                     l3
                                                                                                  ^,@'-b-
Case 20-64237-lrc            Doc 10       Filed 03/12/20 Entered 03/12/20 14:18:52                                  Desc Main
                                          Document     Page 20 of 36


                                                       EXHIBIT    fB'
                                              RULES A¡ID RDGI'LATIONS

           l.       There shall be no storage of any kind in the Common Areas.
           2. The Common Areas must remain free from any trash or debris.
           3. Tenant is responsible for cleaning up all cigarette butß and debris            from its employees'
                    invitees, guests and other penons entering onto the Project      in connection with Tenant's
                    operation of its business.
           4.       Tenant and its invitees and employees shall obey all posted parking sip and directives.
           5.       Tenant's invitees and customers may park on the first floor of the parking deck on a first
                    come first service basis. The pa¡king spaces within 100 feet of the ûont of any building
                    must be left for customer's use only.
           6.       Landlord shall be permitted to designate an area for employee parking within the Project.
                    No vehicles of Tenant or employees of Tenant may be parked on the hoject during non-
                    working hours.
           7.       In no event shall Tenant conduct or advertise any auctior¡ fire, "going out ofbusinessn'n
                    "lost our lease" or bankruptcy sale in or about the Premises. Tenant shall not use the
                    public or Common A¡eas of the Project for business puq)oses or special events unless
                    prior written approval has been received by Landlord. No soliciting or distribution of
                    flyers or any promotional material in t[e Common Areas is permitted.
           8.       All deliveries or shipments to and from the Premises shall be made by vay of the
                    adjacent loading dock a¡ea and/or any other location designated by Landlord only after
               7:00 am. and before 8:00 p.m.
           9. Any   signage which can be seen from outside of the Prcmises must be prbfessionaliy
               made (not hand-lettered), frarned, clipped ¡s ü¡s çsiling grid system and approved in
               wdting by Landlord. No rotating, flashing, neon or moving signs are permitted.
           10. Any damage caused to the roof of the Premises or Project by repair/servioe personnel
                    contacted by Tènant     will be the   responsibility   of   Tenant. Tenant must caution all
                    repair/service personnel to avoid stepping on blisters, leaving foreign objects on roof, etc.
           I   l.   Tenant shall not play any loud music or allow for other noises to be hea¡d outside the

           tt. ffiirtrmployees           and visitors shall not have access or use of the Project's pool, fìtness
                    center, game room and cyber café/business lounge or other amenities of the Project
                    reserved for the exclusive use ofresidents ofthe Project.




                                                             l4                         r",       ylù-
Case 20-64237-lrc           Doc 10      Filed 03/12/20 Entered 03/12/20 14:18:52                                Desc Main
                                        Document     Page 21 of 36



                                                        EXHIBIT
                                                                  gC'

                                                   TENANT1VORK

         SECTION       I.   GEI\IERAL PROVISIONS


           l.      All Tenant Work shall be made between the hou¡s of 8:00 a.m. and 7:00 p.m. Monday
                   tbrough Saturday. Tenant may request permissionto perfonn work outside these hours
                   from Landlord.

           2.      Tenant is required to provide Landlord with a copy of its certificate of occupancy issued
                   upon the completion of the Tenant Work and prior to ils opening for business.

           3   .   Jwisdiction and Codes: The Premises is under the jurisdiction of the County and State in
                   which the Property is located. All design and constuction work shall comply with all
                   applicable statues, ordinances, regulations, laws and codes, including but not limited to
                   the following: The National Electic Code; the Guide of the American Society of
                   Heating, refrigerating and air conditioning Engineers; requirements of the Landlord's fire
                   insurance underwriter, and the requirements pertaining to any services and utilities
                   furnished by local utility company; and all applicable State and County Ordinances and
                   OSHA regulations.

           4.      Permits and Approvals: Building and other permits shall be obtaincd at Tenant's expense
                   and posûed in a prominent place within the Premises priorto the commencement of
                   construction. Landlord's written approval shall be obtained by Tenant prior to the
                   undertaking of any constuction work which deviates ûom Tenant's working drawings
                   and specifications, as approved by Landlor{ and any other work not explioitþ shown on
                   said working drawings and specifioations. Landlord's approval ofthe foregoing shall not
                   constitute the assumption ofany responsibility by Landlo¡d for the accr¡racy or
                   sufrciency thereof, and Tenant shall be solely responsible thersfore.



           5.      Materials: Only new, first-class materials shall be used in the consbuotion ofthe
                   Premiscs.




           6,      Field Conditions: Tenant will verift conditions pertaining to the Premises from time to
                   time prior to and after commçncement of any Tenant Work.



           7.      No Stn¡ctu¡al work shall be completed without Landlords prior written consent.



         SECTION       2. PROCEDI]RES A¡ID SCIIEDULES               tr'ORTENA¡TT'S }VORK

                   Tenant shall, prior to the commenc€ment of any Tenant Worþ submit to Landlord, the
                   following information:

           a.      Ifapplicable, the names, add¡esses and telephone numbers ofthe contactors Tenant
                   intends to engage in the performance ofthe Tcnant lVorh which contactors shall be
                   subject to the prior approval oflandlord.

           b.      The aotual çommencemcnt date of construction and the estimated date of completion      of
                   consüuction worh fixturing worþ and the date of projected opeoing.

           c. All required      licenses and permits.

           d.      Tenaufs plans and specifications ("Tenant's Plans"), which shall be subject to prior



                                                             l5
Case 20-64237-lrc      Doc 10          Filed 03/12/20 Entered 03/12/20 14:18:52                               Desc Main
                                       Document     Page 22 of 36


               approval ofLandlord.

         2.    All contactors and/or sub-confiactors performing work    on the Premises must provide
               ,pnor to commrncing $'ork. proof of workmen's compensdion, employer's liability
               insr¡rance as required by the State of Georgia and commercial general liability insurance
               with a minimum combined single limit of $1,000,000.00.

         3.    All contractors   engaged by Tenant shall be licensed contractors who a¡e capable    of
               performing quality worlnnanshþ.

         4.    Tenanfs contactorand construction shall comply in all respects with applicable Federal,
               State, and/or local statutes, ordinances, regulations, laws, and codes. All required
               building and other permits in connection with any Tenant Work shall be obtained and
               paid forþ   the Tenant.

         5.    Landlord shall have the rigbtto perform on behalfofand forthe accountofTenant
               subject to reimbursement by Tenant, any of the Tenant Work which Landlord deems
               neeessary to be done on an emergency basis and which pertains to structural components,
               the general utility systems for the Premises, and the erection of temporary banicades and
               temporary signs, per design criteria" during constuction and/or the period following the
               op€ning ofthe center forbusiness.

         6.    All Tenant Work shall    be subject to the inspection and approval of Landlord and
               Landlord's a¡chitect.

         7.    Upon the completion of the Tenant Worþ all facilities shall be in fi¡ll use without defects.

         8.    All Tenant Work shall be performed so as úo cause a minimum of interference with other
               t€nants, residents and the operation of the Project. Tenant will take all precautionary
               steps to protect iæ facilities and the facilities of others afrectcd by the Tenant Work and
               properly police same. Construction equipment and materials are to be located in confined
               areas and truck traffiq is to be routed in and ûom the site as directed by Landlord so as
               not to burden the operation of the Project or its residents. Landlord shall have the right to
               order Tenant or any conmctor of Tenant who willfully violates the above requirements to
               cease work and to remove himself and his equipment and his employees from the
               Properly.

         9.    Tenant agrees, at Teruint's sole cost and expense to constuct Tenant Worh which are
               shown in Tenant's Plans. Tcnant shall cause all Tenant Work to be performed in a good,
               first-class, workmanlike manner, in accordance with Tenant's Plans using only
               çontractors approved in advance by Landlord.

         10.   Tenant shall obtain firlly executed and nota¡ized lien waivers and affidavits, in a fomr
               satisfactory to Landlord and in compliance with Georgia law, from each contractor who
               has perfomred any Tenant lfork and fiom each supplier who has supplied maærials in
               connection with any Tenant Worlç which lien waivers and affidavits (i) state that such
               party has been paid in full for work done and materials supplied through the eud of the
               prior calendar monttr (ii) state that such party waives all lien rights and other claims
               against Landlord, tluough the daæ of the last payment aûd (iii) make such other
               statements as a¡c reasonably required by Landlord;

         1l    Any approval by Landlord ofor consent by Landlord to any plans, specifications or ofher
               items to be submitæd to and/or reviewed by Landlord pursuant to the Lease including
               Tenant's Plans shall be deemed to be stictly limited to an acknowledgment of approval
               or consent by Landlord thereto and, whether or not the work performed by Landlord of
               any responsibility for the accuracy sufficiency or feasibilþ ofany plans, specifications
               or other such items and shall not imply any acknowledgment, reprcsentation or $tarranty
               by Landlord that the design is safe, feasible, sfuctrually sound or will comply with any
               legal or govemmental requirements, and Tenant shall be responsible for all of the sarne.




                                                         ló                      m@:þ
Case 20-64237-lrc         Doc 10       Filed 03/12/20 Entered 03/12/20 14:18:52                               Desc Main
                                       Document     Page 23 of 36


                                                  EXIIIBIT gD'
                                              LEASE GUARÄNTY

        The undenigrred guaranto(s), in consideration of ten and no/100 dollars ($10.00) and other
        valuable considerations, and of the leasing by BEL ENSO' LLC, as Landlord, to CAKE HAG
        CAKE AND DESSERT STUDIO, LLC as Tenant, of the leased premises located at 880
        Glenwood Ave, Suile E, Atlanta, GA pursuant to and as define.d in the Lease between them
        attaohed hereúo, does hereþ, on behalf of itself and its zuccessors and assigns, unconditionally
        guaüntee the payment ofall rent and the performance by Tenant (and any ofTeannt's assigns)
        of all of Tenant's obligations under said Lease, and fiuther covenants and agrees nith said
        Landlord, its successors and assigns, as follows:

           (a) That ifan event ofdefault as defined in said Lease, shall have occurred and be
               continuing, guarantor will on demand well and truly pay to Landlord any and all
               payments that will become due to Landlord under the Lease, and will well and truly
               perform all of the covenaûts in the Lease ùo be performed by Tenant, and in addition will
               pay all dsmages thatmay arise in consequence ofsuch event ofdefault and all reasonable
               attomey's fees that may be incurred by Landlord in enforcing Tenant's covenants and
               agr€ements set forth in the Lease or in enforcing the covenants and agreements of tle
                 guarantor herein.

            (b) That at Landlord's option, guarantor may be brought into any action or procee<ling
                commenced by Landlord against Tenant in connection with and based upon the Lease or
                any provision thereof, or Landlord may proceed separately against guarantor, and
                r€covery may be had against guarantor in any such action or proceeding or in any
                independent action or proceeding against guarantor without any requirement that
                Landlor{ its successors or assigns, first assert, prosecute or exhaust any remedy or claim
                 against Tenang its successors and assigns.

           (c) That in the event of any bankruptcy, reorganization, winding-up or similar procæedings
               with respect to Tenant, no limitation of Tenant's liability under the Leæe which may now
                 or hereafter be imposed by any federal, state or other law ofregulation applicable to zuch
                 proceedings, shall limit the obligation ofguarantor hereunder, which obligation is
                 coexte,nsive with Tenanfs liability as sèt forth in the Lease without regard to any
                 limitations applicable to such proceedings.

           (d) That this Guaranty shall remain in fi¡ll force and iffect as to any renewal, extension,
               modification or amendment of the Lease and as to any assignee of Tenant's interest under
               the Lease, without notice of same to guarantor or request that guarantor consent to same.

           (e) That the validity of this Guaran$ and the obligations of guarantor hereunder shall not be
               terrrinated, affecþd or impaired by reason of any action which Landlord might take
               against Tenanl or by reason ofany waiver ofor failure to enforce any ofthe rights or
               remedies reserved to Landlord in the Lease or othenrise.

           (f)   That Landlord's interest underthis Guaranty may be assigrred by it by way of security or
                 otherwise.

           (g) Guarantor waives notice of any and all events of default under the Lease and all notices
               or demands which may be given by Landlord to Tenant.

           (h) Ifthis Guaranty is signed by more than one guarantor, then obligations herein are the
               joint and several obligation ofeach guaranûor. As used hereiq masculine pronouns
               inolude the feminine and neuter. This Guaranty binds and inures to the benefit of the
               Landlord, guarantods) and their heirs, successors and assigns.

                             IGUARANTY STCNATURES ON FOLLOWTNG PAGEI




                                                         t7
Case 20-64237-lrc         Doc 10     Filed 03/12/20 Entered 03/12/20 14:18:52                      Desc Main
                                     Document     Page 24 of 36


                                    ISIGNATI.JRE PAGE FOR GUARANTT


        IN WITNESS WHEREOF, the guarantor has signed and sealed this Guaranty   as   of the date
        noted below.

        GUARANTOR(S):




        KATIESWEENEY                                           SWEENEY

        Dated:     tCI.   ot¡
                           ?otþ .                   Dated:                  b
        Address:   l€â^\ -t<r,^( t{ l.t \\     Ff¡..Address:
                                                                                                   n
        Telephone:     U1a 1¿c2' u?.ao              Telephone:




                                                   t8
Case 20-64237-lrc         Doc 10        Filed 03/12/20 Entered 03/12/20 14:18:52                                Desc Main
                                        Document     Page 25 of 36


                                                 E)ilIIBI.T TE'
                                               LEASEGÜARÄNTY

        The undersþed guarantor, in consideration of ten and no/100 dollars ($10.00) and other
        valuable considerations, and of the leasing by BEL ENSO' LLC, as Landlord, ûo CAKE HAG
        CAKE AI\[D DESSDRT STUDIO, LLC as Tenant, of the leased premises locsted at 880
        Glenwood Ave, Suite E, Atlantâ, GA pursuant to and as defined in the Lease between them
        attached hereto, does hereþ, on behalfofitselfand its suoc€ssors aud assigns, unconditionally
        guarantee the payment of all rent and the performance by Tenant (and any of Teannt's assigns)
        of all of Tenant's obligations under said Lease, and further covenants and agrees with said
        Landlor{ its successors and assigns, as follows:

           (a) That ifan event ofdefault as defined in saìd Lease, shall have occurred and be
               continuing, guarantor will on dcmand well and tuly pay to Landlord any and all
               payments that will become due to Landlord under the Lease, and will well and truly
               perform all ofthe covenants in the Lease to be performed by Tenant and in addition will
               pay all damages that may arise in consequence ofsuch event ofdefault and all reasonable
               attomey's fees that may be incuned by Landlord in enforcing Tenant's covenants and
               agre€ments set forth in the Lease or in enforcing the covenants and agreements of the
                  guarantor herein.

           (b) That at Landlord's option, guarantor may be brought into any action or proceeding
               commenced by Landlord against Tenant in connection with and based upon the Lease or
               any provision thereof, or Landlord may proceed separately against guarantor, and
               recovery may be had against guarantor in any such action or proceeding or in any
               indçendent action or proceeding against guarantor without any requiremcnt that
               Landlord, its successors or assigfts, first assert, prosecute or exhawt any remedy or claim
               against Tenan! its successors and assigns.

           (c) That in the event of any bankruprcy, reorganìzation, winding-up or similar procæedings
                  with respect to Tenant, no limitation of Tenanfs  liabilþ under the Lease which may now
                  or hereafter be imposed by any federal, state or other law of regulation applicable to zuch
                  proceedings, shall limit the obligation ofguarantor hereunder, which obligation is
                  coextensive with Tenanfs liability as set fofh in the Lease without regard to any
                  limitations applicable to such proceedings.

           (d) That this Guaranty shall remain in full force and effect as to any renewal, extension,
               modification or amendment of the Lease and as to any assignee of Tenant's interest under
               the Lease, without noticp of same to guarantor or request that guarantor consent ûo same.

           (e) That the validity of this Guaranty and the obligations of guarantor hereunder shall not be
               terminate{ affected or impaired by reason of any action which Landlord might take
               against Tenant, or by reason ofany waiver ofor failure to enforce any ofthe rights or
                  remedies reserved to Landlord in the Lease or otherwise.

            (Ð That Landlord's interest under this Guaranty     may be assigned by it by way of security or
                  otherwise.

            (g) Gua¡antor waives notice of any and all events of defat¡lt under the Lease and all notices
                or demands which may be given by Landlord to Tenant.

            (h) Ifthis Guaranty is sigrred by more than one guaraûtor, then obligations herein a¡e the
                joint and several obligation ofeach guarantor. As used hereirq masculine pronouns
                include the feminine and neuter. This Guaranty binds and inures to the benefit of the
                LandlonC, guaranto(s) and their heirs, sucçessors and assigns.

            (i)   This Guaranty shall only apply to the charges and obligations coming due or accruing
                  under the Lease through December 31,2019.



                               IGUARANTY STGNATIJP.E ON FOLLOWING PAGEI



                                                           t9
Case 20-64237-lrc         Doc 10     Filed 03/12/20 Entered 03/12/20 14:18:52                          Desc Main
                                     Document     Page 26 of 36


                                    ISIGNATURE PAGE FOR GUARANTYI



         IN WITNESS WHEREOF, the guamntor has signed and sealed this Guaranty   as   of   the   /0   day
         Of        0.,t             ?0dþ.


         GUARANTOR:


            DR"   MARK

         Mailing Address      /lr     .4//n   H
                             ///,1-" 6-           3ol>/
         Telephone Number:           ézr-f¡'v'é1au




                                                     20
Case 20-64237-lrc   Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                             Document     Page 27 of 36




                                      EXHIBIT B




                                         2
Case 20-64237-lrc                 Doc 10       Filed 03/12/20 Entered 03/12/20 14:18:52                   Desc Main
                                               Document     Page 28 of 36


                                                         I-AW OFFICES
                              SCHREEDER, WHEELE,R                          & FI-,II{:T, LLP
                                               11OO   PEACI_I'TREE STREET, NE
                                                           SUITE   8OO
                                           ATLANTA, GEORGIA                    30309-4516
                                                          (4O4) ó81-3450
                                                 FACSIMILEt (4a4) 681-1046
 J. Carole lfhompson Hord                                                                   E-Mail: chord@swfllp.com
                                                       February 26,2020

 Via Federal Express

 Cake Hag Cake and Dessert Studio, LLC
 880 Glenwood Avenue, SE
 Suite E
 Atlanta, GA 30316

  Cake Hag Cake and Dessert Studio, LLC
  1525 Tenell Mill Place SE
  Unit H
  Marietta, GA 30067

            Re: Lease Agreement between Bel Enso, LLC ("Landlord") and Cake Hag Cake and
                Dessert Studio, LLC dated March 2,2015 (the "Lease")

  Dear Sir or Madam:

         As a result of your continued default under the above referenced Lease, the Landlord
  hereby terminates the Lease. Please make arrangements to vacate and surrender the leased
  premises to the Landlord.

                                                                     Sincerely,
                                                                           ,   +U".n-
                                                                               I
                                                                               /
                                                                     J. Carole Thompson Hord




  cc:        Ms, Ann Pegram (via e-mail)




  I(:\8840\18\dcf¡u¡t, lcttcn 2020å26.doax.'
         Case 20-64237-lrc                            Doc 10             Filed 03/12/20 Entered 03/12/20 14:18:52                                               Desc Main
2t26t2020                                                                Document
                                                                                FedÊx ShipPage   29
                                                                                           Manager    of Your
                                                                                                   - Print 36 Label(s)


            hÆW                              shipment Receipt

    Address Information
    Ship to:                                                 Ship from:
     Cake Hag Cake and Dessert                               Devin DeVito
    Srudio

      1525     Terell Mill Place SE                            1100 Peacthree Street
     Unit H                                                    Suire 800
     MARiETTA, CA                                             ATLANTA, GA
     30067                                                    30309
     US                                                       US
     40468 I 34s0                                              40468134s0


     Shipment Information:
     Tracking no: 777 864591230
     Ship date: 02/261202A
     Estimated shipping charges: 20.49 USD

      Package         Inlbrmation
     Pricing option: FedEx Standard Rate
     Service type: Standard Overnight
     Package type: FedEx Envelope
     Number of packages: 1
     Ibtal weight: 0.20 LBS
     Declared Value: 0.00 USD
     Special Services:
     Pickup/Drop-off: Drop off package at FedEx location

      Billing Information:
      Bill transportation to: SWF-2020-611
      Your reference: 8840/l I
      P.O. no.:
      Invoice no.:
      Department no.:




       Thank you for shipping online with FedEx ShipManager at fedex.com.

    Please Note


    and other items llsted ln our Serv¡cs Gu¡d6. Wr¡tlerì clalms nusl b€ liled wilhin str¡ct l¡ñe limlls: CoNult the âpdi€ble FedËx S€wios Guids for d€tails.

    .Eg{qL         ÊiiiÈq or lhe F€dEx Rate Shsels for dotalls on how shlpPlng charges ãre @lculated'




https :/lwww,fedex.com/shipping/shipAction.handle?method=doContinue
 Case 20-64237-lrc                  Doc 10           Filed 03/12/20 Entered 03/12/20 14:18:52                            Desc Main
 ffi"                                                Document     Page 30 of 36
                                                                                                      Ma¡ch 02;2020


Dear Customer,




The following is the proof-of-delivery for trackiitg.number: 777864591230




Ddlvery lnformaüon:


Status:                         Delivered                                   Dellver€d To:            ReceptionisVFrónt Dèsk

Slgned for by:                  C.SWEENY                                    Delivery Locatlon:       880 GLENWOOD ÂVENUE SOUTHEAST

SeMce typo:                     FedEx Standard Overnight                                             MARIETTA, GA,30067

Speclal Handllng:               Deliver Weekday                             Dêliverydato:            Feb 28,202O 10:40




Shlpplng lnbrmatlon:


Tracklng number:                        777864591230                        Shlp Dete:                 Feb26,2020

                                                                            Welght:                    0.5 LB/0.23 KG



Reclplent:                                                                  Shlpper:
Cake Hag Cake and Dessert Studio,                                           Devin DeVito,
1525 Terrell Mill Place 8E                                                  1 100 Peâcthree Street
Unit I'l                                                                    Suite 800
MARIETTA, GA, US,30067                                                      ATLANTA, GA, US,30309




Refe¡ehce                                   8840/1   I




Thank you for choosing FadEx
            Case 20-64237-lrc                           Doc 10             Filed 03/12/20 Entered 03/12/20 14:18:52                                                Desc Main
2t26t2020                                                                  Document
                                                                                  FedEx ShipPage
                                                                                             Manager31  of Your
                                                                                                     - Print 36 Label(s)


            Fed*irs                            Shipment Receipt

    Address Information
    Ship to:                                                   Ship from:
     Cake Hag Cake and Dessert                                 Devin DeVito
    Studio

         880 Glenwood Avenue, SE                                 1100 Peacthree Street
         Suite E                                                 Suite 800
         AILANTA, GA                                            ATLANTA, GA
         30316                                                  30309
         US                                                     US
         40468 1 34s0                                           4046813450


         Shipment Information:
         Tracking no.: 777 864564545
         Ship date: 0212612020
         Estimated shipping charges: 15.23 USD

         Package Information
         Pricing option: FedEx Standard Rate
         Service type: Standard Overnight
         Package type: FedEx Envelope
         Number of packages: 1
         Total weighï A.20 LBS
         f)eclared Value: 0.00 USD
         Special Services:
         Pickup/Drop-off: Drop offpackage at FedEx location

         Billing Information:
         Bill transportation to: Schreeder-New-56 I
         Youl reference: 8840/1 I
         P.O. no.:
         Invoice no.:
         Department no.:




     i
     i


     i
          Thank you for shipping online with FedEx ShipManager at fedex.com.

     Please Note


     and olhet itoms listed ¡n our Seruice Guide. Writton 6,laims must b6 fìled w¡lh¡n stricl lime limlts: Consult lhe spdl€bl€ FedËx Servl0e Gulde for delails.

     F¿øÈt   Éi\nsç Guldq or the FedEx Rale Sh€ols for dotalls on how shipplñg chargos års ølculat€d.




https ;//wwwfedex.com/shippin g/shipActìon. handle?method=doContinue                                                                                                           212
Case 20-64237-lrc                  Doc 10           Filed 03/12/20 Entered 03/12/20 14:18:52 Desc Main
 teüx.                                              Document     Page 32 of 36     February 28,2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 777864564545




Delfuery lnformation:


Status:                        Delivered                                     Delivered To:                ReceptionisVFront Desk

Signed for by:                 S.WEENEY                                      Delivery Locaüon:

Service type:                   FedEx Standard Overnight                                                  ATLANTA, GA,

Special Handling:              Deliver Weekday                               Delivery date:               Feb27,2020 11:15




Shipping lnformation:


Tracldng numben                         777864564545                         Ship Dato:                      Feb26,202O

                                                                             Weight:                         0.5 LB/0.23 KG



Recipient:                                                                   Shipper:

ATLANTA, GA, US,                                                             ATLANTA, GA, US,




Roferêncs                                  8840/1   I




                    Signature image is available. ln order to view image and detailed information, the shipper or payor account
                                                        number of the shipment must be provided.




Thank you for choosing FedEx
Case 20-64237-lrc    Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52     Desc Main
                              Document     Page 33 of 36




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In Re:                                         )     Chapter 7
                                               )
TFIE CAK I{AG CAKE AND DESSERT                 )     Case No. 20-64237-LRC
STUDIO,                                        )
                                               )

                                               )
BEL ENSO, LLC,                                 )
                                               )
                    Movant,                    )     CONTESTED MATTER
V                                              )
                                               )
TI{E CAK HAG CAKE AND DESSERT                  )
STUDIO                                         )
                                               )
                    Respondent.                )

                              NOTICE O HEARING

      PLEASE TAKE NOTICE, that Bel Enso, LLC ("Movant") has filed a Motion
þr Relíef from Stay seeking an Order modi$ring the automatic stay in this matter
and authorizing Movant to proceed with the pending dispossessory proceeding
seeking possession of nonresidential real property and to evict the Debtor from the
premises (the "Motion").

      PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on
the Motion in Courtroom 1204,U.S. Courthouse, 75 Ted TurnerDrive, S'W, Atlanta,
Georgia, at 10:00 A.M. on April 9,2020.

       Your rights may be affected by the Court's ruling on these pleadings. You
should read these pleadings carefully and discuss them with your attorney, if you
have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one. If you do not want the Court to grant the relief sought in these pleadings
or if you want the Court to consider your views, then you or your attorney must
                                           1
Case 20-64237-lrc    Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52     Desc Main
                              Document     Page 34 of 36




attend the hearing. You may also file a written response to the pleadings with the
Clerk at the address stated below, but you are not required to do so. If you file a
written response, you must attach a certificate stating when, how and on whom
(including addresses) you served the response.

      Mail or deliver your response so that it is received by the Clerk at least two
business days before the hearing. The address of the Clerk's office is: U.S.
Bankruptcy Court, Room 1340,75 Ted Turner Drive, SW, Atlanta, Georgia 30303.
You must also mail a copy of your response to the undersigned at the address stated
below.

      If a hearing  on the Motion for Relief from the Automatic Stay cannot be held
within thirty (30) days, Movant waives the requirement for holding a preliminary
hearing within thirty days of filing the Motion and agrees to a hearing on the earliest
possible date. If a final decision cannot be rendered by the Court within sixty (60)
days of the date of the request, Movant waives the requirement that a final decision
be issued within that period. Movant consents to the automatic stay remaining in
effect until the Court orders otherwise.

      This 12th day of March, 2020.

                                        /s/J. Carole Thompson Hord
                                        J. Carole Thompson Hord
                                        Georgia Bar No. 291473
                                        chord@swfllp.com

                                        Attorney   þr   Movant

Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309 -45 I 6
Tel: (404) 681-3450
Fax: (404) 681-1046




                                           2
Case 20-64237-lrc   Doc 10   Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                             Document     Page 35 of 36




                               CERTIFICATE OF SERVICE

      This is to certi$r that the undersigned has caused true and correct copies of

the within and foregoing MOTION FOR RELIEF FROM STAY and NOTICE OF

HEARING ON MOTION FOR RELIEF FROM STAY to be served through the

electronic case filing system (ECF) on all registered filers, and on the following

parties by placing a copy of the same in the United States Mail, with sufficient

postage thereon.

The Cake Hag Cake and Dessert Studio
880 Glenwood Avenue, SE
Suite E
Atlanta, GA 30316

Cameron McCord
Jones & Walden
699 Piedmont Ave, NE
Atlanta, GA 30308

Jonathan S. Adams
Office of the US Trustee
362 Richard B. Russell Bldg.
75 Ted Turner Drive, S'W
Atlanta, GA 30303




                                         a
                                         J
Case 20-64237-lrc               Doc 10        Filed 03/12/20 Entered 03/12/20 14:18:52   Desc Main
                                              Document     Page 36 of 36




          This 12th day of March,2020.

                                                              /s/.T. Carole        Hord
                                                              J. Carole Thompson Hord
                                                              Georgia Bar No. 291473
Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-4516
K:\8840\1 8\BankruptoyMotion for Relief from Stay,docx




                                                          4
